Citation Nr: 0910453	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (initial) disability rating for 
service-connected 
post-traumatic stress disorder (PTSD) in excess of 70 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1968 to March 1970.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantryman Badge, the Army 
Commendation Medal for Heroism, and the Bronze Star Medal for 
Heroism.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The Veteran's claim of entitlement to service connection for 
PTSD was received by the RO in April 2005.  In the July 2005 
rating decision, the RO granted the Veteran service 
connection for PTSD and assigned a 30 percent disability 
rating.  The Veteran disagreed with the decision and 
perfected the appeal by filing a timely substantive appeal 
[VA Form 9] in May 2006.  

In a May 2007 rating decision, the RO increased the Veteran's 
disability rating to 70 percent.  As the Veteran has not 
expressed satisfaction with the increased disability rating, 
that claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Issues not on appeal

In August 2007, a rating decision denied the Veteran's claim 
of entitlement to service connection for total disability 
rating based on individual unemployability (TDIU) and 
continued the current disability ratings assigned for the 
Veteran's service-connected tinnitus, bilateral hearing loss, 
and malaria.  As evidenced by the claims file, a notice of 
disagreement (NOD) was not filed and these issues are, 
therefore, not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  
Additionally, in the February 2009 Informal Hearing 
Presentation, the Veteran's representative stated that 
"[t]he re-adjudication of the hypertension issue was 
accomplished but did not consider whatsoever the issue of 
secondary service connection or aggravation of the 
hypertension by the Veteran's service-connected PTSD."  The 
Board notes that the Veteran is not currently service-
connected for hypertension nor has he ever filed a claim for 
such.  In as much as the Veteran or his representative 
intended to raise the issue of service connection for 
hypertension on a direct or secondary basis, the Board refers 
this issue to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 
4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
depression, anxiety, avoidance, chronic sleep impairment, 
difficulty establishing work and social relationships, 
difficulty adapting to stressful circumstances, 
hypervigilance, irritability, panic attacks, intrusive 
thoughts, and impaired impulse control.  There is no evidence 
of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives or own name.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.






CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 70 percent for the Veteran's PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial 
disability rating in excess of 70 percent for his service-
connected PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated June 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  The 
Board notes that the Veteran did receive a VCAA notice letter 
specific to his increased rating claim dated June 2006, which 
informed him of what was required with respect to his claim 
of entitlement to an increased disability rating; 
specifically, "the evidence must show that your service-
connected condition has gotten worse."  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claim in the letters dated June 
2005 and June 2006.  Specifically, the letters stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.

The above-referenced letters emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

Both letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the June 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The June 2006 letter also advised the Veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claim was readjudicated in supplemental statements of the 
case dated May 2007, February 2008, and September 2008, 
following the issuance of the June 2006 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the Veteran received notice of the 
Vazquez-Flores decision in a letter from the RO dated July 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The pertinent evidence of record 
includes the Veteran's statements, service records, as well 
as, VA and private treatment records.  Additionally, the 
Veteran was afforded VA examinations in June 2005 and May 
2007.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and he has declined the option of testifying at a personal 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
because it pertains specifically to the primary diagnosed 
disability in the Veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  Moreover, the 
Veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

As indicated above, PTSD is to be rated under the general 
rating formula for mental disorders under 38 C.F.R. § 4.130.  
The provisions of 38 C.F.R. § 4.130 concerning the rating of 
psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  

See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an initial disability rating in excess of 
70 percent for his service-connected PTSD.

As was described above, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008), in order to warrant a 100 percent 
disability rating, the evidence must show total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation or name.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 
100 percent disability rating is not warranted.  

The medical evidence of record demonstrates that the Veteran 
does not experience any gross impairment in thought processes 
and communication.  Crucially, both the May 2007 and June 
2005 VA examiners indicated that the Veteran exhibited 
appropriate thought processes and unimpaired judgment.  The 
Board notes that in his March 2007 letter, Dr. W.R.R. stated 
that the Veteran experienced "definite impairment of his 
concentration and attention span."  However, he also noted 
that the Veteran's thoughts, although reserved, "were 
coherent and relevant."  Speech and communication were noted 
as within normal limits in both VA examination reports and in 
the March 2007 letter of Dr. W.R.R.

The record further shows that the Veteran's thought and 
communication skills are of a level that allows for him to 
care for himself, participate in group therapy, and manage a 
three hundred acre farm.  See the VA examination report dated 
May 2007.  Notably, the Veteran indicated that he keeps 
himself busy with the farm and its management is a "simple 
pleasure" and "one of the few in life" that he has left.  
See the Veteran's statement dated June 2007.  Further, VA 
outpatient treatment records contained in the file 
demonstrate that the Veteran is able to clearly and cogently 
inform his health care providers of his medical problems.  
Accordingly, the Board finds there is no indication of gross 
impairment in thought processes and/or communication in the 
record.  

There is also no medical evidence of persistent delusions or 
hallucinations.  The May 2007 and June 2005 VA examination 
reports indicated that the Veteran does not experience any 
delusions or hallucinations.  Additionally, VA outpatient 
treatment records are pertinently negative for any suggestion 
of similar symptomatology.  

Evaluation and treatment records also show that the Veteran 
regularly exhibits appropriate behaviors.  Notably, there is 
no indication from the medical evidence that the Veteran has 
exhibited grossly inappropriate behavior at any time.

Further, there is no evidence of a persistent danger of the 
Veteran hurting himself or others.  As to persistent suicidal 
ideation, the Board notes that, in a VA outpatient assessment 
dated June 2006, the Veteran indicated that he occasionally 
experienced thoughts of suicide.  This is consistent with the 
report of the May 2007 VA examiner who indicated the Veteran 
had occasional thoughts of suicide with no plan or intent.  
Accordingly, the medical evidence demonstrates that although 
the Veteran has experienced thoughts of suicide, there is no 
persistent danger that he will harm himself.  Additionally, 
there is no evidence of record, nor does the Veteran so 
contend, that he poses a danger to others or experiences 
homicidal ideation.  
With regard to memory loss, the June 2005 VA examiner did 
note that the Veteran displayed mild memory loss, forgetting 
such things as names [such as fellow soldiers who died in 
Vietnam], directions, and recent events.  However, memory 
loss for names of close relatives, the Veteran's own name, 
and the like are not demonstrated by the medical evidence of 
record.  

There is also no evidence that the Veteran experiences the 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene.  Specifically, the 
VA examination reports and outpatient treatment records show 
that the Veteran was groomed and appropriately dressed at all 
times.  Further, the Veteran has been found to be alert and 
oriented at all times, including at both VA examinations.  
The June 2005 and May 2007 VA examiners found the Veteran to 
be oriented to time and place.  Consistently, in his March 
2007 letter, Dr. W.R.R. found that the Veteran's 
"[o]rientation was intact in all spheres."  

Accordingly, based on the schedular criteria, the Veteran's 
PTSD symptomatology does not warrant the assignment of a 
total [100 percent] disability rating.  The Board's inquiry 
is not necessarily limited to the criteria found in the VA 
rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  However, the Board has not identified 
any other aspects of the Veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
higher rating have been approximated, and the Veteran and his 
representative have pointed to no specific example of such 
pathology.

A review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology centers on his depression, 
anxiety, chronic sleep impairment, intrusive flashbacks, 
hypervigilance, irritability, avoidance, social isolation, 
and difficulty adapting to stressful circumstances including 
work or worklike settings.  While in no way discounting the 
impact these symptoms have on the Veteran's life, these 
symptoms are congruent with the currently assigned 70 percent 
disability rating.
The Veteran's lowest GAF score of record was a 55 (during the 
May 2007 VA examination), which is indicative of moderate 
symptomatology.  Although a GAF score alone is not a basis 
for assigning a disability rating, the GAF score of 55 
appears to be congruent with the other evidence of record, 
which does not indicate that a level of pathology consistent 
with the assignment of a 100 percent rating exists.

In sum, a review of the evidence clearly indicates that the 
Veteran's PTSD symptomatology most closely approximates that 
which is associated with the currently assigned 70 percent 
evaluation.  An increased disability rating based on the 
schedular criteria is therefore denied.  Accordingly, the 
Board concludes that a 70 percent rating is not warranted 
under Diagnostic Code 9411.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As was noted in the Introduction, a 30 percent disability 
rating was initially assigned under Diagnostic Code 9411 
effective April 6, 2005, the date the Veteran's claim was 
received.  The assigned rating was then increased to 70 
percent effective March 5, 2007, the date of the letter from 
Dr. W.R.R. which indicated that the Veteran's PTSD 
symptomatology had increased in severity.  Therefore, the RO 
has already assigned staged ratings in the instant case.  

The Board reviewed the medical history on a de novo basis in 
order to determine whether staged ratings should be applied 
and, if so, what date or dates should be used.  The Board 
again observes, as it did in the VCAA discussion, that the 
Veteran received Dingess notice via the June 2006 VCAA 
letter.

As noted above, the effective date of service connection was 
April 6, 2005, the date the Veteran's claim was received.  A 
30 percent disability rating was assigned as of that date 
based the report of the June 2005 VA examiner.  The June 2005 
VA examination report indicated that the Veteran exhibited 
symptoms of depression, anxiety, social avoidance, and sleep 
disturbance.  The Veteran experienced mild memory loss of 
names, directions, and recent events and suffered panic 
attacks once per month.  He did not display a flattened 
affect, impaired speech, difficulty understanding complex 
commands, impaired judgment or abstract thinking, or 
disturbances of motivation and mood.  The VA examiner noted 
some impairment of social and occupation functioning, but 
concluded that the Veteran was "able to establish and 
maintain effective work and social relationships."  Notably, 
VA outpatient treatment records corroborate the 
symptomatology endorsed in the June 2005 VA examination 
report.  

Accordingly, the Board finds that the PTSD symptoms exhibited 
by the Veteran prior to March 5, 2007 most clearly 
approximated that which is consistent with the assignment of 
a 30 percent disability rating pursuant to Diagnostic Code 
9411.  As discussed above, the PTSD symptomatology documented 
in March 2007 and thereafter has been consistent with the 
assignment of a 70 percent disability rating under Diagnostic 
Code 9411.  Therefore, the RO properly assigned a 70 percent 
disability rating from March 5, 2007.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating for his service-connected PTSD.  
However, he and his representative have repeatedly 
articulated that the Veteran is unable to maintain gainful 
employment as a result of his PTSD symptomatology.  See, e.g, 
the Informal Hearing Presentation dated February 2009 and the 
Veteran's statement dated June 2007.

Concerning marked interference with employment, the Board 
recognizes that in his March 2007 letter, Dr. W.R.R. stated 
that the Veteran is "certainly unemployable" as a result of 
his PTSD symptomatology.  However, Dr. W.R.R.'s opinion 
ignores the fact that the Veteran has been working as a 
farmer for over thirty-five years.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  

Further, despite the Veteran's contentions that he does not 
work on his three hundred acre farm for the purposes of 
supporting himself financially, the evidence clearly 
demonstrates that he maintains some occupational functioning.  
The Board has no reason to doubt that the Veteran's service-
connected PTSD symptomatology has had a significant impact on 
his employment, however, as noted above, the criteria for the 
current 70 percent disability rating is "occupational and 
social impairment with deficiencies in most areas."  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Crucially, the 
competent medical evidence of record shows that despite 
significant impairment due to his PTSD symptoms, the Veteran 
is able to work in at least a limited capacity.  See the June 
2005 and May 2007 VA examination reports.  

The Board has carefully evaluated the medical evidence and 
finds that the extent of the interference of the PTSD 
symptomatology with the Veteran's employment is specifically 
contemplated by the currently assigned schedular rating.   
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
PTSD.  The record clearly demonstrates that the Veteran 
currently requires medication and therapeutic treatment for 
his PTSD symptomatology.  However, there is no evidence to 
suggest, nor does the Veteran so contend, that he has 
required hospitalization or emergency treatment as a result 
of his PTSD symptoms.  

Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).







ORDER

Entitlement to an increased (initial) disability rating for 
service-connected PTSD, in excess of 70 percent disabling, is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


